DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pierre Angers-Nguyen on 2/4/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A footrest assembly for a wheelchair 
a beam assembly having a structural member having a first end and a second end,
a first joint with at least one rotational degree of freedom adapted to interface the first end of the structural member to a first side of a frame of the wheelchair,
a linkage assembly connected to the structural member by a central joint with at least a rotational degree of freedom and a lockable translational degree of freedom joint,
a second joint with at least one rotational degree of freedom adapted to interface the linkage assembly to a second side of the frame of the wheelchair, and
a connector interface releasably engaging the beam assembly to the linkage assembly and/or to the second joint when the wheelchair is deployed for use.
a wheelchair 
a beam assembly having a structural member having a first end and a second end,
a pivot clamp unit including a first joint with at least one rotational degree of freedom adapted to interface the first end of the structural member to a first side of a frame of the wheelchair, and a first clamp forming a cylindrical joint with the first side of the frame,
a linkage assembly connected to the structural member by a central joint with at least a rotational degree of freedom,
a mating clamp unit including a second joint with at least one rotational degree of freedom adapted to interface the linkage assembly to a second side of the frame of the wheelchair, and a second clamp forming a cylindrical joint with the second side of the frame, and
a connector interface releasably engaging the beam assembly to the linkage assembly and/or to the mating clamp unit when the wheelchair is deployed for use.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses, teaches, or suggests a footrest assembly for a wheelchair having a structure expandable from a contracted condition to an expanded position, the footrest assembly comprising: a beam assembly having a structural member having a first end and a second end, a first joint with at least one rotational degree of freedom adapted to interface the first end of the structural member to a first side of a frame of the wheelchair, a linkage assembly connected to the structural member by a central joint with at least a rotational degree of freedom and a lockable translational degree of freedom joint, a second joint with at least one rotational degree of freedom adapted to interface the linkage assembly to a second side of the frame of the wheelchair, and a connector interface releasably engaging the beam 
While noticeably different in structure between Applicant’s drawings and the drawings of the patent, the closest prior art appears to be U.S. Patent No. 5,480,172 to James (hereinafter “James”). If all of the limitations of the current application are given their broadest reasonable interpretation it is possible to map several limitations onto James. Nevertheless, James does not teach each and every limitation of the independent claims and if one were to attempt to modify James in a manner to satisfactorily incorporate all the limitations presently claimed, the modification would essentially destroy the invention of James. Thus any modification would rely on improper hindsight reasoning/bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611